This is an appeal by the defendant below, from a judgment for plaintiff, recovered because of the defendant's alleged deposit of deleterious substances into a running stream, which substances were carried on to the land of plaintiff by a heavy rain, damaging his crops.
The defendant appeals on the same ground as recited in the case of Johnson Oil Refining Company v. Carnes et al.,174 Okla. 599, 51 P.2d 811. The same objectionable instruction was given to the jury in this case as was given in that case.
Reference is made to that decision, and for the reasons therein set forth, the judgment herein is reversed and the cause remanded for a new trial.
McNEILL, C. J., and BAYLESS, WELCH, and CORN, JJ., concur.